The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                   Friday, February 20, 2015

                                      No. 04-14-00393-CR

                                  Asel ABDYGAPPAROVA,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001CR4918A
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        On January 20, 2015, appellant’s attorney filed a fourth motion for extension of time.
In accordance with this court’s order of December 29, 2014 and rule 38.8(b)(2) of the Texas
Rules of Appellate Procedure, t hi s C ourt abated this case to the trial court and ordered the
trial court to conduct a hearing to answer several questions. In addition, this Court ordered the
trial court to file a supplemental clerk’s and reporter’s records, no later than February 19, 2015,
which must include: (1) a transcription of the hearing and copies of any documentary evidence
admitted, (2) written findings of fact and conclusions of law, and (3) recommendations
addressing the above enumerated questions.

       On February 20, 2015, this Court received the supplemental clerk’s record, which
included the trial court’s written findings of fact and conclusions of law. The Trial court found
appellant desires to prosecute her appeal, she is indigent and counsel needed more time to review
the record. The trial court found appellant’s counsel has not abandoned the appeal and no
sanctions are necessary. Based upon these findings, the trial court informed this Court
appellant’s counsel will file appellant’s brief on or before March 2, 2015.

       Appellant’s counsel is ORDERED to file appellant’s brief on or before March 2, 2015.
Because this is the fifth extension of time in this case, and this court was required to abate the
appeal for an abandonment hearing, no further extensions will be allowed. If the brief is not
timely filed, this appeal will be abated to the trial court to conduct an abandonment hearing
without further notice, and the trial court will be asked to determine whether sanctions against
appellant’s attorney are appropriate.
                                              _________________________________
                                              Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court